2
1




                                  NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted July 3, 2012∗
                                         Decided July 6, 2012

                                                    Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    WILLIAM J. BAUER, Circuit Judge

                                    ILANA DIAMOND ROVNER, Circuit Judge


    No. 11-3895
                                                                      Appeal from the United
    UNITED STATES OF AMERICA,                                         States District Court for the
          Plaintiff-Appellee,                                         Southern District of Illinois.

                    v.                                                No. 99-40013-GPM-01
                                                                      G. Patrick Murphy, Judge.
    TERRILL A. WALKER,
          Defendant-Appellant.


                                                     Order

           After the Sentencing Commission reduced the Guideline ranges for crack-cocaine
    offenses, and made that change retroactive, Terrill Walker applied for a reduction under
    18 U.S.C. §3582(c)(2). Walker's lawyer and counsel for the United States agreed that the
    sentence should be reduced from 248 months to 197 months. The district judge issued a
    revised judgment implementing the parties’ agreement.




    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). Judge
    Rovner has been substituted for Judge Coffey, who has retired. After examining the briefs and the record,
    we have concluded that oral argument is unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 11-3895                                                                   Page 2

       Despite receiving exactly the relief he requested, Walker filed a notice of appeal.
(Actually, he filed a document captioned “Abuse of Discretion”, which the district clerk
sensibly treated as a notice of appeal.)

       The United States contends that Walker has waived any entitlement to a further
reduction. That is correct; a litigant who receives the relief he requests is not aggrieved
by the judgment and is not entitled to further review. Moreover, the arguments that
Walker presents in his appellate brief suppose that §3582(c)(2) authorizes a full
resentencing. He contends that the district judge erred by not completing all steps
required for imposing an original sentence. But the Supreme Court has held that
§3582(c)(2) does not authorize full resentencing, see Dillon v. United States, 130 S. Ct.
2683 (2010), so Walker’s argument is frivolous on the merits in addition to being
waived.

                                                                                  AFFIRMED